USCA4 Appeal: 21-7005      Doc: 7         Filed: 12/27/2021    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7005


        EUGENE THOMAS,

                            Petitioner - Appellant,

                     v.

        WARDEN OF MCCORMICK CORRECTIONAL INSTITUTION,

                            Respondent - Appellee,

                     and

        SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                            Respondent.


        Appeal from the United States District Court for the District of South Carolina, at Aiken.
        Margaret B. Seymour, Senior District Judge. (1:19-cv-02176-MBS)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Eugene Thomas, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7005         Doc: 7      Filed: 12/27/2021      Pg: 2 of 2



        PER CURIAM:

               Eugene Thomas, a South Carolina inmate, seeks to appeal the district court’s order

        denying various postjudgment motions Thomas filed in his federal habeas proceeding—

        including, most notably, Thomas’ Fed. R. Civ. P. 60(b) motion for relief from the district

        court’s prior order adopting the magistrate judge’s recommendation and denying relief on

        Thomas’ 28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or

        judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A); see generally United

        States v. McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

        this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Thomas has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED

                                                      2